DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2012/0301747, filed on the IDS dated May 5, 2020), and further in view of Shin et al. (KR 2016-0015751, see also the EPO machine generated English translation provided with the Office Action dated October 22, 2021).
Regarding Claim 1, Han discloses in Figs. 2a-5 a battery pack (100) ([0023]-[0026], [0035]), the battery pack (100) comprising:
a stack housing (120), wherein the stack housing (120) has a common housing opening (see open top of the stack housing 120) defined by a housing edge (Fig. 3, [0045], see edges of 112a, 112b); and
a plurality of pouch cells (110c) ([0037]-[0038], [0043]), wherein the pouch cells (110c) have cell tabs (111a, 111b) and are configured and disposed within a stack (110) within the stack housing (120) ([0037]-[0038]) such that the cell tabs (111a, 111b) at least with tab parts on the common housing opening project beyond at least one edge portion of the housing edge (Fig. 3, see edges of 112a, 112b) (Fig. 4), wherein the tab parts are directly electrically connected to each other ([0038]), 
the housing edge (Fig. 3, [0045], see edges of 112a, 112b) defines an opening plane of the housing opening (Fig. 3, see open top of the stack housing 120), and
the tab parts extend in a stacking direction of the plurality of pouch cells (110c) in parallel to the opening plane (Figs. 3-4).

    PNG
    media_image1.png
    745
    1152
    media_image1.png
    Greyscale

However, Han remains silent regarding the method of electrical connection and consequently Han does not explicitly disclose wherein the tab parts are directly electrically connected to each other by welded connections.
Shin teaches in Figs. 6A-B a battery pack (1) ([0059]-[0060], [0034]), the battery pack (1) comprising: a plurality of pouch cells (10) ([0060]-[0063]), wherein the pouch cells (10a, 10b) have cell tabs (102), wherein the cell tabs (102) are directly electrically connected to an electric power connector (30) by welding connections ([0037], [0047], [0062]-[0063]) and therefore Shin teaches wherein weld connections may be utilized as a method for achieving a direct electrical connection.
It would have been obvious to one of ordinary skill in the art to electrically connect the tab parts of Han to each other by welding connections, as taught by Shin, as such is a known method in the art for achieving a direct electrical connection and therefore the skilled artisan would have reasonable expectation that such would successfully directly electrically connect the tab parts of Han to each other, as desired by Han.
The Examiner notes that the limitation “for supplying an electrically driven treatment apparatus with an electric driving power” is intended use and therefore is not given patentable weight aside from the structure required to perform such function.
Thus, because modified Han discloses a battery pack (100 of Han) comprising a plurality of pouch cells (110c of Han) ([0037]-[0038], [0043] of Han), such reads on the limitation “for supplying an electrically driven treatment apparatus with an electric driving power”.
Regarding Claim 2, modified Han discloses all of the limitations as set forth above. Modified Han further discloses wherein 
the common housing opening (Fig. 3 of Han, see open top of the stack housing 120) is the only housing opening for the cell tabs (111a, 111b of Han) (Fig. 4 of Han) and
the pouch cells (110c of Han) are configured and disposed in the stack (110 of Han) such that the cell tabs (111a, 111b of Han) are disposed on a common tab side of the stack (110 of Han) (Fig. 4, [0037]-[0038] of Han).
Regarding Claim 5, modified Han discloses all of the limitations as set forth above. Modified Han further discloses wherein the stack housing (120 of Han) is cuboid shaped (Fig. 3 of Han) and has at least four housing walls (122a, 122b of Han), wherein wall edges of four of the housing walls (122a, 122b of Han) define the housing opening (Fig. 3, [0045] of Han).
Regarding Claim 6, modified Han discloses all of the limitations as set forth above. Modified Han further disclose wherein 
the stack housing (120 of Han) has a first housing wall (see a first housing wall 122a) and a second housing wall (see a second housing wall 122a) (Fig. 3, [0045] of Han),
the second housing wall is disposed opposite and with a distance to the first housing wall (Fig. 3, [0045] of Han), and
the stack (110 of Han) is disposed between the first housing wall and the second housing wall and a height of the stack (110 of Han) in a stack direction is limited by the first housing wall and the second housing wall ([0045], see annotated Fig. 4 of Han provided below).

    PNG
    media_image2.png
    625
    996
    media_image2.png
    Greyscale


Regarding Claim 11, modified Han discloses all of the limitations as set forth above. Modified Han remains silent regarding the output characteristics and dimensions of the battery pack (100 of Han) and consequently modified Han does not disclose wherein the battery pack comprises at least one of:
a maximum electric driving power of a minimum of 1 kW and/or of a maximum of 10 kW, 
a nominal voltage of a minimum of 10 V and/or of a maximum of 100 V, 
a maximum energy content of a minimum of 100 Wh and/or of a maximum of 1000 Wh, 
a mass of a minimum of 0.5 kg and/or of a maximum of 10 kg, and 31Attorney Docket No. 115388.PD355US 
a height of a minimum of 2.5 cm and/or of a maximum of 10 cm, a width of a minimum of 5 cm and/or of a maximum of 20 cm, and a depth of a minimum of 7.5 cm and/or of a maximum of 30 cm.
However, modified Han discloses in the teachings of Shin wherein the dimensions of the pouch cells (10 of Shin and the number of pouch cells (10 of Shin) in the plurality of pouch cells in the battery pack (1 of Shin) may be optimized depending on the desired output characteristics of the battery pack ([0028]-[0029] of Shin).
Modified Shin further discloses in the teachings of Shin wherein the intended use of the battery pack (1 of Shin) is not particularly limited, and for example may be utilized in an electric vehicle ([0002], [0006], [0067] of Shin).
It would have been obvious to one of ordinary skill in the art to optimize the dimensions of the pouch cells and the number of pouch cells in the plurality of pouch cells of the battery module of modified Han based on the desired use of the battery pack, as further disclosed by modified Han in the teachings of Shin, such that the battery comprises at least one of: a maximum electric driving power of a minimum of 1 kW and/or of a maximum of 10 kW, a nominal voltage of a minimum of 10 V and/or of a maximum of 100 V, a maximum energy content of a minimum of 100 Wh and/or of a maximum of 1000 Wh, a mass of a minimum of 0.5 kg and/or of a maximum of 10 kg, and 31Attorney Docket No. 115388.PD355US a height of a minimum of 2.5 cm and/or of a maximum of 10 cm, a width of a minimum of 5 cm and/or of a maximum of 20 cm, and a depth of a minimum of 7.5 cm and/or of a maximum of 30 cm, as the use of the battery pack and consequently the desired dimensions and output characteristics is not particularly limited.
Regarding Claim 12, modified Han discloses all of the limitations as set forth above. Modified Han remains silent regarding the intended use of the battery pack (100 of Han) and consequently does not disclose an electrically driven treatment apparatus, wherein the battery pack and the treatment apparatus are configured for electrical connection with each other for supplying the treatment apparatus with electric driving power from the battery pack. 
However, modified Han further discloses in the teachings of Shin wherein the intended use of a battery pack (1 of Shin) is not particularly limited, and for example may be utilized in an electric vehicle ([0002], [0067] of Shin).
The Examiner notes that the instant specification discloses wherein an electrically driven treatment apparatus may be a lawn mower ([00132]-[00133]), wherein a lawn mower is an electric vehicle. 
Thus, modified Han discloses in the teachings of Shin a treatment system comprising the battery pack (1 of Shin), and an electrically driven treatment apparatus ([0002],[0067] of Shin, wherein an electric vehicle, such as a lawn mower, is an electrically driven treatment apparatus as evidenced by [00132]-[00133] of the instant specification), wherein the battery pack (1 of Shin) and the treatment apparatus are necessarily and inherently configured for electrical connection with each other for supplying the treatment apparatus with electric driving power from the battery pack (1 of Shin) in order to successfully power the treatment apparatus ([0002], [0067] of Shin).
It would have been obvious to one of ordinary skill in the art to utilize the battery pack of modified Han in a treatment system with an electrically driven apparatus, wherein the battery pack and the treatment apparatus are configured for electrical connection with each other for supplying the treatment apparatus with electric driving power from the battery pack, as further disclosed by modified Han in the teachings of Shin, as the intended use of the battery pack is not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successfully supply the treatment apparatus with electric driving power.
Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2012/0301747, filed on the IDS dated May 5, 2020), and further in view of Shin et al. (KR 2016-0015751, see also the EPO machine generated English translation provided with the Office Action dated October 22, 2021), as applied to Claim 1 above, and further in view of Onodera et al. (US PGPub 2019/0198848, which has a PCT filing date of September 26, 2016).
Regarding Claims 4 and 9, modified Han discloses all of the limitations as set forth above. Modified Han further discloses at least one electric power connector (141, 142 of Han) (Figs. 6b-6c, [0056]-[0058] of Han, wherein electric power from the pouch cells 110c flows through the connector 141, 142 and therefore the connector 141, 142 is an electric power connector), wherein the at least one electric power connector (141, 142 of Han) functions as a bus bar ([0056]-[0058] of Han).
	However, modified Han does not disclose wherein the electric power connector is electrically connected to one of the tab parts by a welded connection. 
Onodera teaches in Fig. 2 a battery pack (100) comprising a plurality of cells (110), wherein the cells (110) have cell tabs (112) and at least one electric power connector (132), wherein the at least one electric power connector (132) functions as a bus bar ([0020]).
Specifically, Onodera teaches wherein the electric power connector (132) is electrically connected to one of the cell tabs (112) by a welded connection ([0021]).
It would have been obvious to one of ordinary skill in the art to utilize a welded connection to electrically connect the electric power connector of modified Han with one of the tab parts of modified Han, as taught by Onodera, as such is a known method in the art, wherein the skilled artisan would have reasonable expectation that such would successfully electrically connect the electric power connector of modified Han with one of the tab parts of modified Han, as desired by modified Han. 
Modified Han further discloses wherein the pouch cells (110c of Han) are configured and disposed in the stack (110 of Han) such that the cell tabs (111a, 111b of Han) are disposed in two columns, wherein averted end limits of the tab columns define an intermediate zone (see annotated Fig. 5 of Han provided below).

    PNG
    media_image3.png
    947
    872
    media_image3.png
    Greyscale

Modified Han further discloses wherein battery pack (100 of Han) includes a circuit board (150 of Han), wherein the circuit board (150 of Han) is disposed within the intermediate zone and electrically connected to a number of cell tabs by a welded connection ([0056]-[0058], [0064] of Han and [0021] of Onodera, wherein the cell tabs 111a, 111b of Han are electrically connected to the electric power connector 141, 142 of Han by a welded connection, as rendered obvious above, and the electric power connector 141, 142 of Han is electrically connected to the circuit board 150 of Han and therefore the circuit board 150 of Han is electrically connected to a number of cell tabs 111a, 111b of Han by a welded connection).
	Specifically, modified Han discloses wherein the circuit board (150 of Han) is electrically connected to a number of cell tabs (111a, 111b of Han) by using fixing members, such as bolts ([0063] of Han).
Consequently, modified Han does not disclose wherein the circuit board is electrically connected to a number of the cell tabs by a welded connection. T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Regarding Claim 10, modified Han discloses all of the limitations as set forth above. Modified Han further disclose a frame (130 of Han), wherein the frame (130 of Han) supports the circuit board (150 of Han) and is disposed on the housing opening (Figs. 5 and 7a of Han),
Wherein the cell tabs (111a, 111b of Han) and the circuit board (150 of Han) are positioned in relation to each other by way of the stack housing (120 of Han) and the frame (130 of Han) (Figs. 5 and 7a of Han).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2012/0301747, filed on the IDS dated May 5, 2020), and further in view of Shin et al. (KR 2016-0015751, see also the EPO machine generated English translation provided with the Office Action dated October 22, 2021), as applied to Claim 1 above, and further in view of Lee et al. (US PGPub 2021/0242525, which has a foreign priority date of November 12, 2018). 
Regarding Claim 7, modified Han discloses all of the limitations as set forth above. Modified further discloses wherein 
the stack housing (120 of Han) has a first housing part and a second housing part (see annotated Fig. 3 of Han provided below),
the first housing part includes the first housing wall (see annotated Fig. 3 of Han provided below), 
the second housing part includes the second housing wall (see annotated Fig 3of Han provided), and
the first housing part and the second housing part are mechanically connected to each other ([0045] of Han, see annotated Fig. 3 of Han provided below).

    PNG
    media_image4.png
    752
    863
    media_image4.png
    Greyscale

However, modified Han does not disclose wherein the first housing part and the second housing part are mechanically connected to each other by at least one welded connection. 
Lee teaches in Figs. 1-4 a battery pack (200) comprising a stack housing (210) with a simplified assembling process ([0002], [0051]).
Specifically, Lee teaches wherein the stack housing (220) has a common housing opening defined by a housing edge; and a plurality of pouch cells (100), wherein the pouch cells (100) have cell tabs and are configured and disposed in a stack (210) within the stack housing (220) such that the cell tabs (1111a, 11b) on the common housing opening project beyond at least one edge portion of the housing edge (see annotated Fig. 1 provided below, [0051]-[0052], [0055]).

    PNG
    media_image5.png
    547
    932
    media_image5.png
    Greyscale

Lee further discloses in Figs. 1-4 wherein the stack housing (220) has a first housing part (221) and a second housing part (226) (Figs. 3-4, [0066]), the first housing part (221) includes the first housing wall (Fig. 3, see a first housing wall connecting bent portions 221t), the second housing part (226) includes the second housing wall (Fig. 3, see a second housing wall connecting bent portions 226t), and the first housing part (221) and the second housing part (226) are mechanically connected to each other by at least one weld connection (Fig. 6, [0086]-[0088]).
It would have been obvious to one of ordinary skill in the art to mechanically connect the first housing part and the second housing part of modified Han by at least one welded connection, as taught by Lee, in order to from a stack housing having a simplified assembling process, wherein the skilled artisan would have reasonable expectation that such would successfully form the stack housing desired by modified Shin.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2012/0301747, filed on the IDS dated May 5, 2020), and further in view of Shin et al. (KR 2016-0015751, see also the EPO machine generated English translation provided with the Office Action dated October 22, 2021), as applied to Claim 1 above, and further in view of Jeong et al. (US PGPub 2013/0230759).
Regarding Claim 8, modified Han discloses all of the limitations as set forth above. 
However, modified Han does not disclose at least one compensation element, wherein the at least one compensation element extends across a major part of a surface of the pouch cells and is configured to adjust the height of the stack to the distance between the first housing wall and the second housing wall across a compensation thickness of the at least one compensation element. 
Jeong teaches a battery pack having improved safety ([0001]). Specifically, Jeong teaches in Fig. 2 a battery pack (400) comprising a plurality of cells (100), wherein a compensation element (300) extends across a major part of a surface of the cells (100) in order to buffer volume change of the cells (100) caused by the repetitive expansion and contraction change of the cells (100) during charge and discharge of the cells (100) and increases frictional force between the cells (100) to restrain movement of the cells (100) ([0042]-[0043]).
It would have been obvious to one of ordinary skill in the art to utilize at least one compensation element in the battery pack of modified Han, wherein the at least one compensation element extends across a major part of a surface of the pouch cells of modified Han, as taught by Jeong, in order to buffer volume change of the pouch caused by the repetitive expansion and contraction change of the pouch cells during charge and discharge of the pouch cells and increases frictional force between the pouch cells to restrain movement of the pouch cells, thereby improving the safety of the battery pack of modified Han.
The Examiner notes that the limitation “is configured to adjust the height of the stack to the distance between the first housing wall and the second housing wall across a compensation thickness of the at least one compensation element” is intended use and therefore is not given patentable weight aside from the structure required to perform such function.
Thus, because the at least one compensation element (300 of Jeong) is disposed in the stack (110 of Han) ([0042]-[0043] of Jeong, as rendered obvious above), and the distance between the first housing wall and the second housing wall is the summation of the thickness of the plurality of pouch cells (110u of Han) and the at least one compensation element (300 of Jeong) (Fig. 4 of Han, Fig. 2 of Jeong), the at least one compensation element (300 of Jeong) is necessarily and inherently configured to adjust the height of the stack to the distance between the first housing wall and the second housing wall across a compensation thickness of the at least one compensation element.
Response to Arguments
Applicant's arguments with respect to amended Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 4, 2022
/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 11, 2022